                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division
                                                                                           EE
                                                                                       AUG 2 6 2019
GERARD MONTBRO FEEDER,
                                                                                            uisi Kicr cou'rt
      Petitioner,

V.                                                        Civil Action No. 3:18CV240-HEH


J. RAY ORMOND,

       Respondent.

                                MEMORANDUM OPINION
                       (Granting Respondent's Motion to Dismiss)

       Gerald Montero Felder, a federal inmate proceeding pro se, submitted a 28 U.S.C.

§ 2241 Petition. ("§ 2241 Petition," EOF No. 1.)' The Government filed a Motion to

Dismiss. (EOF No. 10.) For the reasons set forth below, the Government's Motion to

Dismiss will be granted and the § 2241 Petition will be dismissed without prejudice for

want ofjurisdiction.




      'The statute provides, in pertinent part:

      (c) The writ of habeas corpus shall not extend to a prisoner unless—
        (1) He is in custody under or by color of the authority ofthe United States or is
         committed for trial before some court thereof; or
         (2)He is in custody for an act done or omitted in pursuance of an Act of
         Congress, or an order, process, judgment or decree of a court or judge of the
         United States; or
         (3) He is in custody in violation ofthe Constitution or laws or treaties of the
         United States....


28 U.S.C.A. § 2241(c)(l)-(3).
                                I.     Procedural History

       In June of2007, Felder pled guilty to one count of conspiracy to possess with

intent to distribute cocaine and cocaine base in the United States District Court for the

Western District of North Carolina ("Sentencing Court"). See Felder v. United States,

Nos. 5:12-cv-56-RLV, 5:06-cr-22-RLV-CH-2,2015 WL 1602076, at *1 (W.D.N.C.

Apr. 9, 2015.) In his Plea Agreement, Felder agreed that 1.5 kilograms of cocaine and

cocaine base were foreseeable to him and that his base offense level for the United States

Sentencing Guidelines("USSO")was 38. Id. The Government previously had filed a

Notice ofIntention to Seek Enhanced Penalties under 21 U.S.C. § 851, and the Plea

Agreement noted that Felder's statutory minimum and maximum sentences were twenty

years to life. Plea Agreement ^ 4, United States v. Felder, No. 5:06-cr-22-RLV-CH-2

(W.D.N.C. filed June 19, 2007); ECF No. 370;         id. ECF No. 29.

       A Presentence Report("PSR")was prepared prior to his sentencing and the

probation officer calculated his total offense level to be 38 based on the quantity of drugs

attributable to him in his Plea Agreement and on a two-level enhancement for possession

of a firearm during the course of the conspiracy. Felder, 2015 WL 1602076, at *1

(citation omitted). Despite having nine criminal history points, Felder was not found to

be a career offender. Id. at *2(citation omitted). Felder's criminal history category was

IV. Id. Felder's applicable advisory guidelines range was 324 to 405 months of

incarceration. Id. (citation omitted). The Sentencing Court sentenced Felder to 324

months of incarceration, the very bottom ofthe advisory range. Id. (citation omitted).

Felder appealed; however, the United States Court of Appeals dismissed the appeal based
on the waiver of appeal provision in Felder's knowing and voluntary Plea Agreement. Id.

(citation omitted).

       Felder filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence in the Sentencing Court on May 2, 2012. Id. In his § 2255 motion, Felder

argued that the PSR improperly calculated both his offense level and more relevant here,

that "the series of offenses for which he had previously been convicted between 2000 and

2003 should not have been included in his criminal history score because the offenses do

not meet the definition of'felony drug offense' under 21 U.S.C. § 802(44)"^ and United

States V. Simmons,649 F.3d 237(4th Cir. 2011).^ Id. at *2 & n.2 (citation omitted). The

Sentencing Court rejected his claim, noting inter alia, that Felder's § 2255 motion was

untimely, barred by his valid plea agreement, procedurally barred, and lacked merit

because "it is well settled that the 'rule ofSimmons has no bearing upon the calculation of

petitioner's criminal history category under the Sentencing Guidelines.' White v. United


       ^ This section provides that "[t]he term 'felony drug offense' means an offense that is
punishable by imprisonment for more than one year under any law ofthe United States or
State ...." 21 U.S.C. § 802(44).

       ^ In Simmons, the Fourth Circuit addressed the method for determining whether a prior
conviction is considered a "felony" conviction punishable by a term of more than one year.
Simmons,649 F.3d 243-35. The Fourth Circuit

       overruled prior decisions and held that, in deciding whether to enhance federal
       sentences based on prior North Carolina convictions, we look not to the maximum
       sentence that North Carolina courts could have imposed for a hypothetical
       defendant who was guilty of an aggravated offense or had a prior criminal record,
       but rather to the maximum sentence that could have been imposed on a person with
       the defendant's actual level of aggravation and criminal history.

United States v. Powell, 691 F.3d 554,556(4th Cir. 2012)(citing Simmons, 649 F.3d at 241).
States, No. 4:1 l-cv-83-FL-l, 2013 WL 97414, at *3(E.D.N.C. Jan. 8, 2013)." Id. at

*2-4 & n.2. The Fourth Circuit dismissed his appeal. United States v. Felder, 610 F.

App'x 320(4th Cir. 2015).

         On June 9, 2017, Felder filed a second § 2255 motion, again raising a claim under

Simmons. See Felder v. United States, Nos. 5:17-cv-105-FDW, 5:06-cr-22-FDW-

DSC-2,2018 WL 442868, at *1 (W.D.N.C. Jan. 16, 2018). The Sentencing Court

dismissed his § 2255 motion as successive and unauthorized. Id. at *3.

         In his § 2241 Petition, Felder once again contends that under Simmons, his prior

convictions do not qualify as felony drug offenses under § 851 or for criminal history

points. {See ECF No. 1, at 3.)"* As discussed below, Felder fails to demonstrate that he

may use § 2241 to obtain relief.

   II.      Motions under 28 U.S.C.§ 2255 Compared to Petitions under 28 U.S.C.
                                             §2241

         A motion pursuant to 28 U.S.C. § 2255 "provides the primary means of collateral

attack" on the imposition of a federal conviction and sentence, and such motion must be

filed with the sentencing court. See Pack v. Yusuff, 218 F.3d 448,451 (5th Cir. 2000)

(quoting Cox v. Warden, Fed. Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990)). A federal

inmate may not proceed under 28 U.S.C. § 2241 unless he or she demonstrates that the

remedy afforded by 28 U.S.C. § 2255 "is inadequate or ineffective to test the legality of

his detention." 28 U.S.C. § 2255(e).^ "For example, attacks on the execution of a

         ^ The Court employs the pagination assigned by the CM/ECF docketing system for
citations to Felder's submissions.

        ^ "This 'inadequate and ineffective' exception is known as the 'savings clause' to [the]
limitations imposed by § 2255." Wilson v. Wilson, No. 1:1 lcv645(TSE/TCB),2012
                                                4
sentence are properly raised in a § 2241 petition." In re Vial, 115 F.3d 1192, 1194 n.5

(4th Cir. 1997)(citing Bradshaw v. Story, 86 F.3d 164, 166(10th Cir. 1996); Hanahan v.

Luther,693 F.2d 629,632 n.l (7th Cir. 1982)). Nevertheless, the United States Court of

Appeals for the Fourth Circuit has emphasized that "the remedy afforded by § 2255 is not

rendered inadequate or ineffective merely because an individual has been unable to

obtain relief under that provision or because an individual is procedurally barred from

filing a § 2255 motion." Id. (citations omitted).^

       The Fourth Circuit has stressed that an inmate may proceed under § 2241 to

challenge his or her conviction "in only very limited circumstances." United States v.

Poole, 531 F.3d 263,269(4th Cir. 2008)(citation omitted)(internal quotation marks

omitted). The Fourth Circuit recently expanded the longstanding "controlling test," id.,

as follows:


       [W]e conclude that § 2255 is inadequate and ineffective to test the legality
       of a sentence when: (1) at the time of sentencing, settled law of this circuit
       or the Supreme Court established the legality ofthe sentence;(2)subsequent
       to the prisoner's direct appeal and first § 2255 motion, the aforementioned
       settled substantive law changed and was deemed to apply retroactively on
       collateral review; (3) the prisoner is unable to meet the gatekeeping
       provisions of § 2255(h)(2) for second or successive motions; and (4) due to
       this retroactive change,the sentence now presents an error sufficiently grave
       to be deemed a fundamental defect.



WL 1245671, at *3(E.D. Va. Apr. 12, 2012)(quoting In re Jones, 226 F.3d 328, 333 (4th Cir.
2000)).

       ^ Felder cannot avoid the bar on filing successive 28 U.S.C. § 2255 motions by
suggesting he is filing a petition for a writ of habeas corpus under 28 U.S.C. § 2241. "Call it a
motion for a new trial, arrest ofjudgment, mandamus, prohibition, coram nobis, coram vobis,
audit querela ...,the name makes no difference. It is substance that controls." Melton v.
United States, 359 F.3d 855, 857(7th Cir. 2004)(citing Thurman v. Gramley,97 F.3d 185, 186-
87(7th Cir. 1996)).
United States v. Wheeler, 886 F.3d 415,429(4th Cir. 2018)(citations omitted), cert,

denied, 138 S. Ct. 1318 (2019).^

                   III.    Analysis of Felder's 28 U.S.C.§ 2241 Petition

       Here, Felder challenges the legality of his sentence. Felder fails to satisfy the

second prong of Wheeler. Specifically, Felder fails to demonstrate that the "settled

substantive law changed and was deemed to apply retroactively on collateral review,"

and, that,"due to this retroactive change, the sentence now presents an error sufficiently

grave to be deemed a fundamental defect." United States v. Wheeler, 886 F.3d 415,429

(4th Cir. 2018.) Felder argues that Simmons entitles him to relief on his sentence;

however,Simmons was decided in 2011, prior to when Felder filed his first § 2555

motion in 2012. Indeed, Felder even raised challenges to his sentence under Simmons in

that first § 2255 motion. However,the Fourth Circuit did not hold that Simmons applied

retroactively to cases on collateral review until August 21, 2013. See Miller v. United

States, 735 F.3d 141 (4th Cir. 2015).^ Felder raised challenges to his sentence under


       ^ Until Wheeler, a petitioner was required to satisfy the following test and was unable to
challenge his sentence:

       [Section] 2255 is inadequate and ineffective to test the legality of a conviction
       when: (1)at the time ofconviction, settled law ofthis circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner's direct
       appeal and first § 2255 motion, the substantive law changed such that the conduct
       of which the prisoner was convicted is deemed not to be criminal, and (3)the
       prisoner cannot satisfy the gatekeeping provisions of § 2255 because the new rule
       is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34(4th Cir. 2000)(emphasis added).

       ^ In Wheeler, the Fourth Circuit suggests that a Simmons claim was not available until
they held the case retroactive to cases on collateral review in Miller despite the fact that the
controlling opinion was decided in 2011. 886 F.3d at 421,429. The Fourth Circuit fails to
                                                 6
Simmons in his first § 2255 motion and that motion remained pending until April 9, 2015

when the Sentencing Court finally dismissed the motion. Felder had an opportunity

between August 21,2013 and April 9, 2015 to supplement his § 2255 motion to argue

that Simmons was now retroactive. Thus, the "deemed to apply retroactively on collateral

review" version of a Simmons claim was clearly available to Felder during the pendency

of his first § 2255 motion. Felder fails to satisfy the second prong of Wheeler?
       Felder also fails to meet the fourth prong of Wheeler. Here, Felder's sentence was

based on the drug weight he agreed was foreseeable to him in his Plea Agreement, a

Chapter 2 enhancement for use of a firearm during the conspiracy, and criminal history

points under the advisory Sentencing Guidelines, and was not based on the § 851

enhancement as Felder suggests.

       The fourth prong of Wheeler requires a showing that due to a retroactive change in

the law, Felder's sentence "now presents an error sufficiently grave to be deemed a

fundamental defect." Wheeler, 886 F.3d at 429. The Fourth Circuit has concluded that a

misclassification as a career offender can be a fundamental defect if the sentencing

occurred ipYQ-UnitedStates v. Booker, 543 U.S. 220, 245 (2005), when the Sentencing

Guidelines were mandatory. Lester v. Flournoy, 909 F.3d 708, 715 (4th Cir. 2018).



explain how this approach squares with retroactivity analysis under § 2255. Nevertheless, the
Court is constrained to assume that, for the purposes of§ 2241,Simmons was not "deemed to
apply retroactively on collateral review" until August 21,2013.
      ^ Felder also argues that his sentence is improper under United States v. Harp,406 F.3d
242(4th Cir. 2005). It is not entirely clear for what proposition Felder cites Harp', however.
Harp was overruled by United States v. Simmons,649 F.3d 237(4th Cir. 2011). See United
States V. Morton,443 F. App'x 775, 780(4th Cir. 2011).
However,the Fourth Circuit explicitly noted that if Lester had been sentenced under the

^QsX-Booker advisory Sentencing Guidelines, his petition would be barred as failing to

meet the fourth prong of Wheeler. Id. at 715. The Court explained:

              In [United States v. '\Foote[, 784 F.3d 931 (4th Cir. 2015)], we said a
       prisoner couldn't challenge a trial court's misapplication of the advisory
       Guidelines under § 2255. 784 F.3d at 932. The government is correct that
       in Foote, we distinguished a misapplied career offender enhancement from
      fundamental defects such as "sentences issued 'in excess of the maximum
      authorized by law'." Id. at 942(quoting 28 U.S.C. § 2255(a)). But crucial
      to our analysis in Foote was that the petitioner, unlike Lester, was sentenced
      after Booker had rendered the Guidelines purely advisory. Because the
      Guidelines lacked legal force, we explained, an erroneous advisory
       Guidelines classification was unlike a violation of a statute or constitutional
       provision. Id. at 942; see Wheeler, 886 F.3d at 422 n.9 (distinguishing
      Foote).
              Foote undoubtedly would bar Lester's petition had he been sentenced
       under the advisory Guidelines. But Foote simply doesn't apply to a
       petitioner sentenced in the prt-Booker era. Indeed, we denied the petitioner's
       claim in Foote partly on the grounds that, because he was sentenced under
       the advisory Guidelines, the district court not only had the discretion to
       decide whether the Guidelines sentence wasjustified, but in fact was required
       to do so. Foote, 784 F.3d at 941^2; see 18 U.S.C. § 3553(a)(requiring
       individualized analysis of sentencing factors). That discretion is what the
       district court lacked at Lester's sentencing because, at that time, the
       Guidelines were mandatory.

Lester, 909 F.3d at 715 (emphasis added); see Payton v. Entzell, No. 2:18CV48,2019

WL 2578770, at *2-3(N.D. W.Va. June 24, 2019)(holding that petitioner challenging

career offender sentence under advisory Guidelines fails to satisfy the fourth Wheeler

prong). Although Felder was not found to be a career offender as in Lester, his sentence

imposed in 2008 was driven by the advisory Guidelines and thus, the Court had
discretion in sentencing Felder. Therefore, Felder cannot meet the fourth prong of

Wheeler, and the Government's Motion to Dismiss will be granted.

                                      IV.     Conclusion


        Because Felder fails to demonstrate that the "subsequent to [his] direct appeal and

first § 2255 motion, the aforementioned settled substantive law changed and was deemed

to apply retroactively on collateral review," Wheeler, 886 F.3d at 429, he may not

proceed by § 2241. Accordingly, the Government's Motion to Dismiss(ECF No. 10)

will be granted. Felder's § 2241 Petition(ECF No. 1) will be dismissed without

prejudice for want ofjurisdiction.


                                      HENRY E. HUDSON
Date;                                 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia




          The Government also asserts that Felder waived the right to bring this petition
challenging his sentence by his validly entered guilty plea. (Mot. Dismiss 5-6.) In Wheeler, and
in subsequent cases in the Fourth Circuit, it does not appear that the Government made the
argument that the terms ofthe defendants' plea agreements waived the right to challenge their
sentence in post-conviction proceedings. Here, in his guilty plea, Felder agreed that he
       Waives all such rights to contest the conviction and/or the sentence except for: (1)
       claims of ineffective assistance ofcounsel;(2)prosecutorial misconduct; or(3)the
       sentence, but only to the extent [Petitioner] contests the sentence on the basis that
       one or more findings on guideline issues were inconsistent with the explicit
       stipulations contained in any paragraph in the plea agreement filed herein, or on the
       basis of an unanticipated issue that arises during the sentencing hearing and which
       the District Judge finds and certifies to be of such unusual nature as to require
       review by the Fourth Circuit.
Felder, 2015 WL 1602076, at *1 (alteration in original). The Fourth Circuit found his appellate
waiver was valid during his direct appeal. Id. at *2. Felder fails to provide any persuasive
reason why his guilty plea was not Imowing or voluntary and therefore, why his validly entered
plea agreement would not bar his post-conviction challenge to his sentence. Nevertheless,
because Felder fails to satisfy Wheeler, the Court declines to dismiss the § 2241 Petition solely
on this ground.
                                                9
